DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 5, and 7are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “a lower shell element,” “an upper shell element,” and “an intermediate shell element.” It is unclear of a lower shell element,” “an upper shell element,” and “an intermediate shell element” is referring the lower, intermediate, and upper shell elements required in claim 1. 

Claim 5 recites the limitation “a lower shell element,” “an upper shell element,” and “an intermediate shell element.” It is unclear of a lower shell element,” “an upper shell element,” and “an intermediate shell element” is referring the lower, intermediate, and upper shell elements required in claim 1. 

Claim 7 recites “the intermediate shell element comprises indexing means…” It is unclear which of the plurality of the intermediate shell elements required in claim 1 “the intermediate shell element” refers to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US 8,951,034). 
Regarding claim 1, Christiansen teaches a device for shaping at least one fibrous preform for producing a bladed part of a turbomachine, this device including a mold formed by several parts that are interlocked with each other, this mold defining at least one internal cavity configured to receive the preform and to enclose said preform integrally, this cavity being intended to have two platform areas and a blade area extending between the two platform areas (Figure 3 and 11), wherein said mold comprises at least:
a lower shell which forms a lower end of the mold and which comprises a convex
curved surface of said blade area (Figure 1 and 11);
an upper shell which forms an upper end of the mold and which comprises a concave curved surface of said blade portion, the upper and lower shells being fastened to each other (Figure 5, Col 6, Ln 51-63), defining a first side of the mold, forming therebetween a first groove for forming a trailing edge of said blade area, and forming a second groove for forming a leading edge of said blade area (Col 6, Ln 40-50), and
in that each of the  end shells located at two opposite ends of the mold and between which the lower and upper shells extend, these end shells respectively forming at least one portion of said platform areas, and in that each of the side and end shells comprises three elements, respectively lower, intermediate and upper, the elements of the end shells being independently and removably fastened so as to be able to be dismounted and removed from the mold without dismounting the upper and lower shells (Figure 5; Figure 11, items 1101 and 1193; and Col 6, Ln 52-63).

	Christiansen teaches the mold part may comprise any number of mold sections such as two, three, four five, six, or more and a corresponding number of molding surfaces (Col 7, Ln 32-46).

	Christiansen does not teach side shell which forms a second side of the mold, this second side being opposite to the first side and forming a second groove for forming a leading edge of said blade area. 

A mere separation of parts taught in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art (MPEP 2144.04.V.C). A  mere separation of the mold sections of Christiansen to separate the lower shell into two separate lower shell and side shell would not have presented any new or unexpected results and would have been obvious to one of ordinary skill in the art. 

Regarding claim 2, Christiansen as modified above (hereinafter referred as Modified Christiansen) teaches the device as applied to claim 1, wherein the three elements of said side shell comprise the lower shell element, intermediate shell element, and upper shell element, wherein each element comprises sliding faces for engaging eachother and together defines said second groove. 

Therefore, Modified Christiansen teaches the lower shell element is located under said second groove and comprises a first upper sliding surface, the intermediate shell element is located on the lower shell element and defines a lower portion of said second groove, and the upper shell element which is located on the intermediate shell element and which defines an upper portion of said second groove.

Regarding claim 5, Modified Christiansen teaches the device as applied to claim 1, wherein the three elements of each of said end shells comprises:
the lower shell element which defines with the lower shell a lower portion of the corresponding platform area (Figure 9 and  11, items 1101 and 1193 and Col 7, Ln 62-Col 8, Ln 2); 
the upper shell element which defines with the upper shell an upper portion of this platform area (Figure 9 and  11, items 1101 and 1193 and Col 7, Ln 62-Col 8, Ln 2); and 
the intermediate shell element which is interposed between the lower and upper shell elements and which is configured to extend in continuation of the blade area (Figure 9 and  11, items 1101 and 1193 and Col 7, Ln 62-Col 8, Ln 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US 8,951,034), as applied to claim 2, in further view of Eyb (PG-PUB 2022/0118657). 
Regarding claim 3, Modified Christiansen teaches the device as applied to claim 2. 
Modified Christiansen does not teach the first and second surfaces are inclined at an angle alpha with respect to the horizontal, this angle alpha being larger than an angle beta of inclination of said lower portion of the second grove, which is also measured with respect to the horizontal. 
	Eyb teaches a device for forming a wind turbine blade (Abstract) comprising a plurality of mold elements (Figure 1). Chrisitansen describes three embodiments, wherein the sliding surface of a mold element can be perpendicular with respect to the horizontal or at an angle alpha or beta (Figures 3a, 3b, 3c and [0041]-[0042]). 
	Both Christiansen and Eyb teach a device for forming a wind turbine blade comprising a plurality of mold elements with sliding surfaces. It would have been obvious to substitute the undisclosed angle of the inclined first and second surfaces of Christiansen with an angle alpha with respect to the horizontal, this angle alpha being larger than beta as taught by Eyb, a functionally equivalent angle for providing a sliding surface as taught by Eyb.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US 8,951,034), as applied to claim 2, in further view of Yarbrough (PG-PUB 2017/0058863). 
	Regarding claim 4, Modified Christiansen teaches the device as applied to claim 2. 
	Modified Christiansen does not teach each of the lower portion of the second group and the upper portion of the second groove defines a step for over-compacting the preform.
	Yarbrough teaches a wind turbine rotor blade comprising a recess in the leading edge [0038] for disposing a leading edge cap for increased erosion resistance for the rotor blade (Figure 4 and 5 and [0033]). 
	Both Modified Christiansen and Yarbrough teach a wind turbine rotor blade. It would have been obvious to one of ordinary skill in the art to improve the wind turbine rotor blade of Modified Christiansen with a leading edge cap for erosion resistance. Therefore, one of ordinary skill in the art would have been motivated to form the recess in the composed rotor blade as taught by Yarbrough by modifying the shape of the mold cavity of Modified Christiansen with the reverse shape of the recess taught by Yarbrough, thereby providing a step in each of the lower portion and upper portion of the second groove. 

Claim 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US 8,951,034), as applied to claim 1, in further view of Mathon (US 9,512,730). 
Regarding claim 6, Modified Christiansen teaches the device as applied to claim 1. 
	Modified Christiansen does not the intermediate shell element of each said end shells comprising a protruding rib configured to be engaged in an internal passage of the preform.  
	Mathon teaches a device for manufacturing a turbine engine by RTM (Col 5, Ln 36-51). Mathon teaches guiding groves and, inherently, protruding ribs extending from the face of a shim to allow for better distribution of the resin composition on the preform (Figure 1, 3, and 4 and Col 4, Ln 49-Col 5, Ln 30).
Both Christiansen and Mathon teach a device for manufacturing a composite by RTM processes. It would have been obvious to one of ordinary skill in the art to improve the device of Christiansen with grooves in the inner faces of the shells as taught by Mathon for the benefit of improving resin distribution. The grooves formed in the shell elements of Christiansen in view of Mathon would inherently have protruding ribs formed between the grooves, and these ribs would be engaged with the preform disposed in the molding device. 

	Regarding claim 9, Modified Christiansen teaches the device as applied to claim 1, wherein the mold has a rectangular general shape (i.e., parallelepipedal shape).
	Modified Christiansen does not teach the device comprises, on at least some of its faces, recesses for lightening the mold. 
	Mathon teaches a device for manufacturing a turbine engine by RTM (Col 5, Ln 36-51). Mathon teaches guiding groves extending from the face of a shim to allow for better distribution of the resin composition on the preform (Figure 1, 3, and 4 and Col 4, Ln 49-Col 5, Ln 30).
Both Christiansen and Mathon teach a device for manufacturing a composite by RTM processes. It would have been obvious to one of ordinary skill in the art to improve the device of Christiansen with grooves in the inner faces of the shells as taught by Mathon for the benefit of improving resin distribution. While Modified Christiansen in view of Mathon does not teach the recesses are for lightening the mold, given that Modified Christiansen in view of Mathon teach recesses in the mold identical to the claimed recesses, the recesses of Modified Christiansen in view of Mathon would also be capable of lightening the mod. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US 8,951,034), as applied to claim 1, in further view of Liew (PG-PUB 2011/0254185).
Regarding claim 7, Modified Christiansen teaches the device as applied to claim 1, wherein the shell elements are fastened together (Figure 5). 
	Modified Christiansen does not teach the intermediate shell element comprising indexing means configured to cooperate with complementary means of at least one of the lower, upper, and side shells. 
	Liew teaches a plurality of mold segments are connected to eachother utilizing an indexing means so as to eliminate misalignment between adjacent mound segments (Figure 4-7 and 9 and [0009], [0015]-[0016]), [0044]). 
Both Christiansen and Liew teach a device comprising a plurality of mold segments. It would have been obvious to one of ordinary skill in the art to improve the device of Christiansen by incorporating indexing means as taught by Liew between engaged mold segments to allow for eliminate misalignment. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US 8,951,034), as applied to claim 1, in further view of Davis (PG-PUB 2014/0338815). 
	Regarding claim 8, Modified Christiansen teaches the device as applied to claim 1, wherein the shells and shell elements of the mold are fastened by a connector or bolts which pass through orifices of the shell or shell elements (Figure 5 and Col 6, Ln 52-64 and Col 7, Ln 45-55).
Modified Christiansen does not teach the connector is a screw. 
	Davis teaches a device for forming a wind turbine blade comprising multiple shell sections connected by screws, rivets, or bolts  (Figure 8-11 and [0046], [0082]).
	Both Modified Christiansen and Davis teach a molding device comprising multiple shell sections fastened together. It would have been obvious to one of ordinary skill in the art to substitute the bolts of Christiansen with screws as taught by Davis, a functionally equivalent connector for fastening mold shell sections. One of ordinary kill in the art would have been motivated to modify the orifices of the shells and shell elements with threads to couple with the screws. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANA C PAGE/Examiner, Art Unit 1745